
	
		I
		112th CONGRESS
		2d Session
		H. R. 6318
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Garrett (for
			 himself, Mr. Andrews,
			 Mr. LoBiondo,
			 Mr. Runyan,
			 Mr. Smith of New Jersey,
			 Mr. Pallone,
			 Mr. Lance,
			 Mr. Pascrell,
			 Mr. Rothman of New Jersey,
			 Mr. Frelinghuysen,
			 Mr. Holt, and
			 Mr. Sires) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 1 Walter Hammond Place in Waldwick, New Jersey, as the
		  Staff Sergeant Joseph D’Augustine Post Office
		  Building.
	
	
		1.Staff Sergeant Joseph
			 D’Augustine Post Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 1 Walter Hammond Place in Waldwick, New Jersey, shall be
			 known and designated as the Staff Sergeant Joseph D’Augustine Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Staff
			 Sergeant Joseph D’Augustine Post Office Building.
			
